Citation Nr: 1618193	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  06-28 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the bilateral hips.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychophysiological musculoskeletal reaction.

5. Entitlement to service connection for an acquired psychiatric disorder, to include psychophysiological musculoskeletal reaction and depressive disorder. 

6. Entitlement to service connection for residuals of a fractured jaw.

7. Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities.

8. Entitlement to service connection for renal disease.

9. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in December 2004, March 2007, and August 2013. 

In January 2010, the Board, in pertinent part, remanded the issues of whether new and material evidence has been received sufficient to reopen the Veteran's claims of entitlement to service connection for degenerative joint disease of the bilateral hips, a bilateral knee disability, a psychophysiological musculoskeletal reaction and a low back disability, as well as, his claim of entitlement to service connection for the residuals of a fractured jaw.  The AOJ was instructed to provide the Veteran with adequate VCAA notice regarding the aforementioned issues.  The issues of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, renal disease, and peripheral neuropathy of the bilateral upper and lower extremities were also remanded in January 2010 for the issuance of a Statement of the Case (SOC).  The SOC was issued in March 2012 and the issues were perfected appropriately.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript is of record.  

Subsequent to the May 2014 hearing, the Veteran perfected an appeal regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease.  The Veteran indicated that he desired a Board hearing with regard to this issue, which has not been provided.  Accordingly, this issue will be further addressed in the remand portion of this decision.  

The Board also notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. As such, in light of Clemons, the Veteran's claim of entitlement to service connection for psychophysiological musculoskeletal reaction has been re-characterized to include a claim of entitlement for an acquired psychiatric disorder: to include psychophysiological musculoskeletal reaction and depressive disorder.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease and entitlement to service connection for residuals of a fractured jaw and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2000 decision, the Board previously declined to reopen the Veteran's claim for service connection for a low back disability and found that the Veteran's claim for service connection for a bilateral knee disability was not well grounded.

2. The evidence submitted since the March 2000 Board decision is either cumulative or does not raise a reasonable probability of substantiating the Veteran's claims for service connection for a low back disability or a bilateral knee disability.  

3. In an unappealed May 1998 rating decision, the RO denied the Veteran's claim for service connection for degenerative joint disease of the bilateral hips.

4. The evidence submitted since the May 1998 rating decision is either cumulative or does not raise a reasonable probability of substantiating the Veteran's claim's for either a left or right hip disability.   

5. In an unappealed March 1997 rating decision, the RO declined to reopen the Veteran's claim for service connection for a psychophysiological musculoskeletal reaction. 

6. The evidence submitted since the March 1997 rating decision is raises a reasonable probability of substantiating the Veteran's claim for service connection for a psychophysiological musculoskeletal reaction.  

7. The Veteran did not serve in Vietnam or in the waters offshore Vietnam, and he was not otherwise exposed to herbicides in service.

8. The Veteran does not have a renal disability that is related to his active service. 

9.  The competent evidence of record preponderates against finding that the Veteran's peripheral neuropathy began in service, that peripheral neuropathy was compensably disabling within a year of the Veteran's separation from active duty, or that peripheral neuropathy is otherwise related to service.  

10. The competent evidence of record does not demonstrate that the Veteran has had a diagnosis of peripheral vascular disease of the bilateral lower extremities throughout the appeal period. 


CONCLUSIONS OF LAW

1. The March 2000 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The March 1997 rating decision that declined to reopen the Veteran's claim for service connection for a psychophysiological musculoskeletal reaction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

3. The May 1998 rating decision that denied service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

4. New and material evidence to reopen the claim for service connection for a low back disability has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  

5. New and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  

6. New and material evidence to reopen the claim for service connection for a bilateral hip disability has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  

7. The evidence received since the March 1997 is new and material, and the claim for service connection for a psychophysiological musculoskeletal reaction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8. The criteria for service connection for renal disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

9. The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

10. The criteria for service connection for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

New and Material Evidence, Generally

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015). 

New and Material Evidence for a Low Back Disability

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a low back disability be reopened.  

The Veteran was initially denied service connection for a back disability in a March 1975 rating decision.  The RO explained that while the Veteran was treated for chronic low back pain during service and underwent repeated consultations with physiotherapy, internal medicine, psychiatry and neurology that he was ultimately diagnosed with a psychophysical musculoskeletal reaction and he was returned to duty without physical limitations.  After separation from active service, the Veteran underwent a VA examination in 1975.  During this examination, no residuals of a back injury were detected and x-ray studies showed the lumbosacral spine to be within normal limits.  Service connection was denied as there was no evidence of a current diagnosis of a back disability.  The Veteran did not appeal this denial and the March 1975 rating decision became final.  

In August 1996, the Veteran applied to reopen his claim for service connection for a back disability.  In a November 1996 rating decision, the RO determined that new and material evidence had not been received to reopen his claim for service connection for a back disability.  The Veteran appealed this rating decision to the Board.  In a March 2000 Board decision, the Board noted evidence of a current low back disability; however, it declined to reopen the Veteran's claim for a low back disability as it determined that the evidence did not link the Veteran's current disability to his period of service or an in-service back injury.  This decision was not appealed and the Board decision is final.  38 U.S.C.A. § 7104(b).

As the March 2000 Board decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The evidence of record at the time of the March 2000 Board decision, included: the Veteran's service medical records; VA examination reports from March 1975 and June 1982; VA medical treatment records dated from November 1976 to October 1997; medical records from B.M.H. from 1992 to 1995; medical records from S.F.M.H. from November 1994; records received from the Social Security Administration (SSA) in June 1998 that included medical evaluations, dated August 1995 and February 1996; and the Veteran's statements and testimony given at a personal hearing held in July 1997.  

The Veteran's service medical records included the following: treatment for a mild low back strain in December 1971; report of possible trauma to the spine from a fight in December 1971; x-rays from January 1972 taken after a motor vehicle accident; complaints of pain in February 1974 after playing basketball; a neurological evaluation after a September 1974 motor vehicle accident, which noted mild muscle spasm of the lumbosacral area; and an October 1974 consult with neurosurgery at Kessler Air Force Base that provided an impression of a psychophysiologic musculoskeletal reaction and reported normal findings of the Veteran's low back.

Unfortunately, none of the evidence submitted since the March 2000 Board decision is new and material; accordingly, the Veteran's claim to reopen for a low back disability must be denied.    

Since the March 2000 Board decision, the following evidence has been associated with the Veteran's claims file related to a back disability: VA treatment records dated from November 1997 to the present; the Veteran's service personnel records; additional records received from the Social Security Administration (SSA) in 2004; a buddy statement from E.H.; and statements provided by the Veteran both written and his testimony at his May 2014 Board hearing. 

The Board notes that the Veteran's treatment records from the Memphis VAMC since 1997 are new, but they are not "material" to the Veteran's claim.  The records from the Memphis VAMC either do not relate to his back disability or describes the treatment that the Veteran has received for his current low back disability.  At the time of the March 2000 Board decision, the Veteran had been diagnosed with a disc herniation with involvement of the exiting nerve root at the L5-S1 level at B.M.H. in 1992 and a diagnosis of arthritis of the spine from the neurosurgical clinic at the Memphis VAMC in 1996.  As these diagnoses were already of record at the time of the final Board decision, the evidence of the Veteran's current diagnosis of lumbar spondylosis at the Memphis VAMC is not "new" evidence.  Rather, it is the same diagnosis from the same facility.  Spondylosis is a form of arthritis.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012) (defining spondylosis degenerative spinal changes due to osteoarthritis).  

The Board finds that the evidence from the Memphis VAMC is not "material" as it does not relate to any unestablished fact that was a basis of the prior denial of the claim.  The prior Board decision indicated that the Veteran had a current diagnosis of a back condition, and noted his in-service injuries that were reported by the Veteran and his service treatment records.  The Veteran's claim was denied because the evidence of record failed to provide a nexus between the Veteran's current condition and his active service.  As none of the records from the Memphis VAMC indicate that the Veteran's current back disability is due to his period of service, the records from the Memphis VAMC are not material evidence. 

To the extent that any additional records provided from the Social Security Administration are not redundant of the records provided in 1997, the Board finds that additional evidence is not "material" as it does not provide evidence of a link between the Veteran's current condition and his active service.  

The Veteran submitted a buddy statement from E.H. that reported that the Veteran suffered from recurrent joint soreness during his active service.  While the Board notes that statement is "new" and could be applicable to back soreness, the statement only applied to the Veteran's symptoms in service and a much later period after service.  This statement does not provide evidence of a link between the Veteran's current low back disability and his active service and it is not "material."

The Veteran has also provided several statements indicating that he has had recurrent back pain since service or that his current back disability is related to his active service, including his testimony provided during his May 2014 Board hearing.  These statements, however, are not "new" as they are redundant of statements provided in the Veteran's written statement in May 1997 or his July 1997 personal hearing.  During the Veteran's July 1997 hearing, he reported that his back pain began while he was changing tires at Hamilton Air Force Base in 1971 and that "three or four times per year" during his active service he would experience "sharp pain in his low back" for which he sought treatment.  He also reported jumping over a cliff in Thailand, while in the fetal position, which caused injury to his hips, knees, and back.  He reported continuing problems after he was transferred to Columbus Air Force Base in Mississippi through his separation from active service in 1974.  The Board notes that all of these reports were of record at the time of the March 2000 Board decision, and; therefore, are not "new" and do not constitute "new" and "material" evidence for the purposes of reopening the Veteran's claim for service connection for a low back disability.  

Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection a low back disability is not reopened.  38 U.S.C.A. § 5108.

New and Material Evidence for a Bilateral Knee Disability

The Veteran has also alleged that new and material evidence has been submitted related to his claim for service connection for a bilateral knee disability.  The last final denial related to the Veteran's claim for service connection for a knee disability is the March 2000 Board decision.  In August 1996, the Veteran filed a claim for service connection for a bilateral knee disability that was denied by a November 1996 rating decision.  The Veteran appealed this rating decision to the Board.  In a March 2000 Board decision, the Board denied the Veteran's claim finding that the competent medical evidence did not demonstrate that the Veteran had a bilateral knee disability that could be related to his period of active service.  The Board decision is final.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the March 2000 Board decision, included: the Veteran's service medical records, which indicated in-service trauma to the right knee when he fell on a piece of wood in 1972; VA examination reports from March 1975 and June 1982; VA medical treatment records dated from November 1976 to October 1997; medical records from B.M.H. from 1992 to 1995; medical records from S.F.M.H. from November 1994; records received from the Social Security Administration (SSA) in June 1998 that included medical evaluations, dated August 1995 and February 1996; and the Veteran's statements and testimony given at a personal hearing held in July 1997.  

The evidence received since the March 2000 Board decision is not new and material with regard to the Veteran's bilateral knee disability.  Since this decision, the Veteran has submitted records from Memphis VAMC from 2000 to the present, additional social security records received in July 2004, a buddy statement from E.H, and statements from the Veteran.  None of these, however, contains "new" and "material" evidence related to the Veteran's bilateral knee disabilities.  

As with the Veteran's back disability, the evidence at the time of March 2000 decision included the Veteran's current diagnosis of degenerative joint disease for each knee (May 1986 left knee, February 1996 right knee) and meniscal tears of each knee (June 1996 right knee, January 1997 left knee).  The evidence also included multiple reports of in-service knee injuries; accordingly, to be "material" evidence would need to relate to a link between the Veteran's current knee disabilities and his active service.  None of the records from the Memphis VAMC provide such a link and are not "material" evidence. 

As above, the buddy statement from E.H. does not provide evidence of a link between the Veteran's current bilateral knee disability and his active service, and it is again not "material" evidence as it does not relate to an unestablished fact necessary to substantiate the claim.  

Again, the Veteran's written statements and his testimony are not "new" evidence.  All of the facts reported in the Veteran's written statements received since his claim to reopen in April 2004, were previously reported by the Veteran in his written statement provided in May 1997 and his hearing in July 1997.  The Veteran had previously provided statements that included: reports of left knee pain and recurrent twisting injuries since 1972 in April 1981; reports in May 1986 of left knee swelling and pain since an injury that occurred while running in Thailand in 1972; descriptions of injuries suffered to both knees after jumping over a cliff in Thailand in May 1997; and statements were made on his June 1997 VA Form 9 regarding bilateral knee damage that required medication and crutches for the last half of his tour in Thailand.  As the Veteran's statements since 2004 have been redundant of the statements previously of record, they are not "new" evidence. 

Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection a bilateral knee disability is not reopened.  38 U.S.C.A. § 5108.

New and Material Evidence for a Bilateral Hip Disability

The Veteran has also alleged that new and material evidence has been submitted related to his claim for service connection for degenerative joint disease of the bilateral hips.  The last final denial related to this claim is a May 1998 rating decision.  

In correspondence received in May 1997, the Veteran submitted a claim for service connection for degenerative joint disease of the bilateral hips.  In May 1998, the RO determined that the evidence did not demonstrate that the Veteran's current degenerative joint disease of the bilateral hips was related to any in-service hip pain.  No appeal was perfected, and the decision was final a year after notification to the Veteran.  38 C.F.R. §§ 20.302, 20.1103 (2015).

The evidence of record at the time of the May 1998 rating decision, included: the Veteran's service medical records, which indicated in-service complaints of right and left hip pain in August 1972; VA examination reports from March 1975 and June 1982; VA medical treatment records dated from November 1976 to October 1997; medical records from B.M.H. from 1992 to 1996; medical records from S.F.M.H. from November 1994; and the Veteran's statements and testimony given at a personal hearing held in July 1997.  

Since this decision, the Veteran has submitted records from Memphis VAMC from 1997 to the present, social security records, a buddy statement from E.H, and statements from the Veteran.  None of these, however, contains "new" and material evidence related to the Veteran's degenerative joint disease of the bilateral hips.  The evidence at the time of May 1998 rating decision included a diagnosis of sacroiliitis of the bilateral hips at the Memphis VAMC in September 1991.  This diagnosis is the same as his current diagnosis of arthritis of the bilateral hips at the Memphis VAMC.  See Dorland's Illustrated Medical Dictionary (defining sacroiliitis as inflammation (arthritis) of the sarcotic joint).  

Unfortunately, none of the "new" competent evidence of record is "material" to the Veteran's claim to reopen as it does not provide a nexus between the Veteran's current bilateral hip disability and his active service.  

The only evidence provided since the May 1998 rating decision that provides a link between the Veteran hip disability and his active service is the Veteran's statements; however, the Veteran's statements are not "new" evidence as they are redundant of previous statements provided by the Veteran.  The Board again notes his written statement in May 1997 and his hearing in July 1997.  Further, he provided a statement in December 1997 that he originally injured his hip playing football at Hamilton Air Force Base in 1971 and that he hurt it again when he jumped off a cliff in Thailand in 1972.  All of these statements were of record at the time of the May 1998 rating decision and are not "new" evidence.  

To the extent that the Veteran argues that he provided "new" evidence in September 2005 that indicated that his bilateral hip disability is due to his low back disability, the Board finds that this information is not "material."  In order to grant service connection on a secondary basis, it has to be caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310 (2015).  Service connection for a low back disability has not been granted; therefore, evidence reporting that a condition is due to a non-service connected condition is not deemed to be "material."  

Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection for degenerative joint disease of the bilateral hips is not reopened.  38 U.S.C.A. § 5108.

New and Material Evidence for a Psychophysiological Musculoskeletal Reaction

The Veteran in this case was initially denied service connection for psychophysiological musculoskeletal reaction in March 1975 rating decision.  The Veteran was treated for recurrent low back pain during service and underwent repeated consultations with physiotherapy, internal medicine, psychiatry and neurology.  Upon evaluation with the neurosurgery clinic at Kessler Air Force Base, the Veteran was diagnosed with a psychophysical musculoskeletal reaction and was referred to psychiatry.  Upon separation from service, the Veteran filed for service connection for a psychophysical musculoskeletal reaction.  A VA psychiatric evaluation was conducted that provided a diagnosis of no mental illness.  Service connection was denied as there was no evidence of a current diagnosis of a psychiatric condition.  The Veteran did not appeal this denial and the March 1975 rating decision became final.  

In correspondence received in January 1997, the Veteran applied to reopen his claim for service connection for a psychophysiological musculoskeletal reaction.  In a March 1997 rating decision, the RO determined that new and material evidence had not been received to reopen his claim for a psychophysiological musculoskeletal reaction.  No appeal was perfected, and the decision was final a year after notification to the Veteran.

The evidence at the time of the March 1997 rating decision included: a VA examination reports from March 1975; VA medical treatment records dated from November 1976 to April 1996; and statements received from the Veteran. 

The evidence received since the March 1997 rating decision, particularly the SSA records that indicate that the Veteran had a diagnosis of depression and the Veteran's reports of depressive symptoms since his active service; relate to the Veteran suffering from a current psychiatric disorder since service.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for psychophysiological musculoskeletal reaction is reopened.

Service Connection for Renal Disease, Peripheral Neuropathy, and Peripheral Vascular Disease 

The Veteran has asserted that he developed a renal disability, peripheral neuropathy, and peripheral vascular disease as a result of his active service, including due to alleged exposure to herbicides. 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Cardiovascular renal disease is a "chronic disease" under 38 C.F.R. § 3.309(a), however, renal disease was not found during service nor has it been alleged to have manifested at that time.  See 38 C.F.R. §§ 3.307, 3.309. 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

VA has determined that special consideration of herbicide exposure should be provided to Vietnam-era veterans who served in Thailand on a facts found basis for Veteran whose duties regularly placed them on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, 1.H.5.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

First, the Board notes that service connection for peripheral vascular disease is not warranted as the evidence does not indicate that such a diagnosis has been provided throughout the pendency of the appeal.  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence indicates that the Veteran has been repeatedly warned by his primary care physician of conditions that could arise due to poorly controlled diabetes mellitus, including renal failure and peripheral vascular disease.  While the Veteran has a current diagnosis of diabetes mellitus, the evidence of record does not indicate that the Veteran been diagnosed with peripheral vascular disease.   The Veteran's active problems list does not indicate a diagnosis of PVD and medication management note for warfarin (an anticoagulation medication) from December 2014 states that it has been prescribed for atrial fibrillation, rather than any blood clots of the bilateral upper or lower extremities.  As the evidence does not indicate that the Veteran has had a diagnosis of peripheral vascular disease at any point during the appeal period, service connection for peripheral vascular disease must be denied.  38 C.F.R. §§ 3.102, 3.303.

Regarding service connection for a renal disability and peripheral neuropathy, the Board notes that neither of these conditions warrant presumptive service-connection if exposure to herbicides is conceded by VA.  While early onset peripheral neuropathy is a presumptive agent herbicide related condition (previously listed as "acute and sub-acute peripheral neuropathy"), the evidence of record indicates that the Veteran developed peripheral neuropathy many years after his period of his active service, and it did not manifest to a degree of 10 percent or more within one year of his separation from service or the last alleged date of last exposure to herbicides as is required under the regulations.  See 38 C.F.R. § 3.309(e).  

While the Veteran's conditions would not warrant presumptive service-connection, the claims must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d) (2009). 

Despite the Veteran's contentions, these claims must also do not warrant service connection on a direct basis.  The Veteran has argued that, while he never set foot in the Republic of Vietnam during service, he experienced direct exposure to herbicides during his active service.  In September 2012, the Veteran reported that his duty station was "approximately 200 feet from the C-123's and a warehouse for the herbicide agent."  He also reported exposure to herbicides on a mission with the Navy that flew over Vietnam.  He stated that he could "smell the poison" when he was ordered onto the plane, and that one of the barrels carrying the liquid was punctured during the flight and the liquid was blown "all around" him as he pushed the pallet off the aircraft.  A statement received in June 2015, also stated that there were "multiple perimeter areas of dioxin contamination: 1) the perimeter of the dioxin storage area; 2) the perimeter around the base and main gate; 3) the perimeter of the runway."  He stated that there was a drainage ditch between the flight line, where he performed his duties, and the runway; and that, during monsoon season, water that washed planes that distributed herbicides would overflow the drainage ditch and into the area of the flight line.  

A previous statement from the Veteran in August 2006 indicates, however, that the Veteran did not know what substance he was sprayed with while he was on the plane.  At that time, he reported "there was a rocket attack and shrapnel penetrated the plane and maybe the cargo too, because I was pushing the first pallet out of the plane and I slipped and fell and was sprayed with a wet substance." 

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the appellant.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Upon reviewing the evidence of record, the Board finds that the Veteran was not exposed to herbicides while he was on active duty.  

The Veteran's reports that he was exposed to herbicides on a C-130 plane are not credible based upon internal inconsistencies in the statements provided by the Veteran.  See id.  In the initial story provided in August 2006, the Veteran was unsure if the cargo was even punctured and only identifies it as a "wet substance," after the Veteran was informed that he did not qualify for presumptive exposure to herbicides, the Veteran stated that the barrels were definitely punctured and that he was certain of its contents.  The Board does not find these statements to be credible.  

The Board also finds the Veteran's statements that he was exposed to herbicides, while he was stationed in Thailand not credible.  The Veteran's personnel records establish that the Veteran was a fuel specialist and who was stationed at the U-Tapao Air Force Base in Thailand.  His occupational specialty was not one that would typically warrant him to be frequently along the perimeter of the basis and exposed to herbicides in Thailand.  While the Board finds credible the Veteran's reports that his duties routinely put him near the flight line, the statements that herbicides would wash over to the flight line are not credible.  The Board notes that the Veteran did not initially report any exposure to herbicides while in Thailand in August 2006, and that these reports only were made after he was made aware that his service flying over Vietnam did not warrant presumptive exposure.  Accordingly, the Board finds that the Veteran was not exposed to herbicides during his active service.

Additionally, medical evidence of record indicates that the Veteran's renal condition and peripheral neuropathy are due causes other than his active service, or exposure to herbicides.  In January 2015, one of the Veteran's physicians states that the Veteran has neuropathy likely due to his diabetes mellitus.  Also, records of nephrology treatment in October 2003 reported that the Veteran was seen for proteinuria that "most likely relates to focal segmental sclerosis related to chronic obesity."  Additionally, oncology did not support the Veteran's assertion that his monoclonal gammopathy of undetermined significance (MGUS), or abnormal protein in his blood, was related to exposure to Agent Orange.  
  
Finally, regarding any contention that any of these conditions warrant service connection on a secondary basis.  The Board notes that the Veteran's initiated his claims for a renal disability, peripheral neuropathy, and peripheral vascular disease as "adjunct" conditions with to diabetes mellitus in November 2006.  While service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability; service connection for diabetes mellitus was denied by a January 2010 Board decision is not currently on appeal.  Therefore, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2015). 

As none of the competent evidence of record supports the Veteran's assertion that he has a renal disability or peripheral neuropathy due to his active service, including due to herbicide exposure, service connection for renal disability and peripheral neuropathy is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a renal disability or peripheral neuropathy on both a direct and a presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  The Veteran was provided proper VCAA notice in letters sent in May 2004, January 2007, and February 2010.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, service personnel records, records from SSA, lay statements from the Veteran and the statement provided by E.H., treatment records from the Memphis VAMC, and multiple VA examination reports.  While the Veteran was not provided a VA examination in relation to his claims for a renal disability, peripheral neuropathy, and peripheral vascular disease, the Board has found that as the competent evidence of record does not even potentially indicate that these conditions are related to the Veteran's service on a direct or secondary basis, and no such examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in May 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all relevant evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a low back disability is not reopened, and the benefit sought on appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for a bilateral knee disability is not reopened, and the benefit sought on appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for degenerative joint disease of the bilateral hips is not reopened, and the benefit sought on appeal is denied.

New and material evidence having been received; the claim of entitlement to service connection for psychophysiological musculoskeletal reaction is reopened.

Service connection for peripheral vascular disease of the bilateral lower extremities is denied. 

Service connection for renal disease is denied. 

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 


REMAND

The issues of entitlement to service connection for residuals of a fractured jaw and an acquired psychiatric disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease require additional development prior to adjudication by the Board.  

The record indicates that the Veteran has complained of a residual symptoms related to an in-service jaw fracture.  The Veteran's service treatment records note that the Veteran had jaw pain and had a "greenstick fracture" in December 1971.  In May 1972, he was noted to have a hypermobile temporomandibular joint.  The Board finds that a VA examination is warranted to determine if the Veteran has any residual disability of the jaw related to his in-service "greenstick fracture."  

In February 2010, the Veteran reported that he has suffered from depression since his separation from active service.  He reported that his depression led him to self-medicate through alcohol and drugs until his current diagnosis of depression.  The Board finds that a VA examination is warranted to determine is the Veteran's current diagnosis of depression, or any other current acquired psychiatric disorder, is due to his period of active service.  

Lastly, the Board notes that in April 2015, the Veteran perfected an appeal regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease.  In the Veteran's VA Form 9, he requested a Board hearing live by videoconference.  Accordingly, this issue is remanded to afford the Veteran a videoconference hearing on this issue.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if the Veteran has any current residuals of an in-service jaw injury, to include: the December 1971 greenstick fracture.  

The examiner is asked to review the Veteran's claims file and provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any current jaw disability was caused, or aggravated by (permanently worsened), his period of active service. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

2. Schedule the Veteran for a VA psychiatric examination. All indicated tests and studies as deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Based on a review of the claims folder and the examination of the veteran, the examiner should address the following: 

Does the Veteran have a current diagnosis of a veteran's current psychiatric disorder?  

If so, is it at least as likely as not that it was incurred in or aggravated by military service or manifested itself to a compensable degree within the first year following the appellant's separation from military service?  

The examiner should discuss the Veteran's in-service diagnoses of psychophysical musculoskeletal reaction, musculoskeletal spasm aggravated by psychological component, and passive aggressive personality. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 
 
3. The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

4. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


